DETAILED ACTION
This action is responsive to communications filed 12 January 2022.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 October 2021; 12 January 2022 was filed after the mailing date of the final Office action on 04 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Jacobson #72388 on 10 February 2022.
The application has been amended as follows: 

1. (Currently Amended) A computer-implemented method for configuring one or more target nodes communicatively coupled to an operator node in a network comprising: 
generating, by the operator node, a differential visualization interface for display by a hardware display and illustrating 1) a difference between a first set of system attributes of a first node at a current time and at a previous time and 2) a second set of system attributes of the first node common between the current time and the previous time, the differential visualization interface including a slider bar interface element that enables a user to select the previous time from a plurality of previous times and organizing displayed system attributes into categories comprising at least hardware attributes, port attributes, and file attributes that are associated with a set of system attributes; 
in response to receivingthe user, at the operator node, a selection of the previous time from the plurality of previous times via the slider bar interface element, modifying the differential visualization interface to indicate 1) the first set of system attributes of the first node different between the current time and the selected previous time and 2) the second set of system attributes of the first node , the differential visualization interface allowing a selection request of a non-zero variance displayed within the differential visualization, the non-zero variance associated with a system attribute of the first set of system attributes and the second set of system attributes; 
the request from the user, at the operator node, re-configuring one or more attributes of the first node identified based on the variance of the attributes as responsible for a policy failure event by re-configuring the requested system attribute to mirror a target system attribute of the first set of system attributes and the second set of system attributes, wherein the target system attribute does not cause a policy failure event; and
in response to re-configuring one or more attributes of the first node, updating, by the operator node, the displayed differential visualization to indicate a change in variance associated with the system attribute from the non-zero variance to a zero variance.

2. (Original) The method of claim 1, wherein the differential visualization interface indicates a high variance between values of a system attribute using a first indicator and a low variance between values of the system attribute using a second indicator different from the first indicator.  

3. (Original) The method of claim 2, wherein the first indicator comprises a first color and wherein the second indicator comprises a second color.  

4. (Original) The method of claim 2, wherein the first indicator comprises a first icon type and wherein the second indicator comprises a second icon type.  

5. (Original) The method of claim 1, wherein the differential visualization interface further indicates a violation of a configuration policy associated with one or more of the system attributes at one or both of the current time and the selected previous time.  



7. (Original) The method of claim 1, wherein the request from the user is received via a second interface element displayed within the differential visualization interface.  

8. (Currently Amended) A non-transitory computer-readable storage medium storing executable computer instructions that, when executed by a processor, cause the processor to perform steps comprising: 
generating, by the operator node, a differential visualization interface for display by a hardware display and illustrating 1) a difference between a first set of system attributes of a first node at a current time and at a previous time and 2) a second set of system attributes of 3the first node common between the current time and the previous time, the differential visualization interface including a slider bar interface element that enables a user to select the previous time from a plurality of previous times and organizing displayed system attributes into categories comprising at least hardware attributes, port attributes, and file attributes that are associated with a set of system attributes; 
in response to receivingthe user, at the operator node, a selection of the previous time from the plurality of previous times via the slider bar interface element, modifying the differential visualization interface to indicate 1) the first set of system attributes of the first node different between the current time and the selected previous time and 2) the second set of system attributes of the first node , the differential visualization interface allowing a selection request of a non-zero variance displayed within the differential visualization, the non-zero variance associated with a system attribute of the first set of system attributes and the second set of system attributes; 
in response to receiving the request from the user, at the operator node,  re-configuring one or more attributes of the first node identified based on the variance of the attributes as responsible for a policy failure event by re-configuring the requested system attribute to mirror a target system attribute of the first set of system attributes and the second set of system attributes, wherein the target system attribute does not cause a policy failure event; and
in response to re-configuring one or more attributes of the first node, updating, by the operator node, the displayed differential visualization to indicate a change in variance associated with the system attribute from the non-zero variance to a zero variance.  

9. (Original) The non-transitory computer-readable storage medium of claim 8, wherein the differential visualization interface indicates a high variance between values of a system attribute using a first indicator and a low variance between values of the system attribute using a second indicator different from the first indicator.  

10. (Original) The non-transitory computer-readable storage medium of claim 9, wherein the first indicator comprises a first color and wherein the second indicator comprises a second color.  



12. (Original) The non-transitory computer-readable storage medium of claim 8, wherein the differential visualization interface further indicates a violation of a configuration policy associated with one or more of the system attributes at one or both of the current time and the selected previous time.  

13. (Original) The non-transitory computer-readable storage medium of claim 12, wherein the differential visualization interface further indicates a severity of the violation of the configuration policy.  

14. (Original) The non-transitory computer-readable storage medium of claim 8, wherein the request from the user is received via a second interface element displayed within the differential visualization interface.  

15. (Currently Amended) An operator management system comprising: a non-transitory computer-readable storage medium storing executable instructions that, 
when executed, perform steps comprising: 
generating, by the operator node, a differential visualization interface for display by a hardware display and illustrating 1) a difference between a first set of system 5attributes of a first node at a current time and at a previous time and 2) a second set of system attributes of the first node common between the current time and the previous time, the differential visualization interface including a  that are associated with a set of system attributes; 
in response to receivingthe user, at the operator node, a selection of the previous time from the plurality of previous times via the slider bar interface element, modifying the differential visualization interface to indicate 1) the first set of system attributes of the first node different between the current time and the selected previous time and 2) the second set of system attributes of the first node , the differential visualization interface allowing a selection request of a non-zero variance displayed within the differential visualization, the non-zero variance associated with a system attribute of the first set of system attributes and the second set of system attributes; 
in response to receiving the request from the user, at the operator node, re-configuring one or more attributes of the first node identified based on the variance of the attributes as responsible for a policy failure event by re-configuring the requested system attribute to mirror a target system attribute of the first set of system attributes and the second set of system attributes, wherein the target system attribute does not cause a policy failure event;
in response to re-configuring one or more attributes of the first node, updating, by the operator node, the displayed differential visualization to indicate a change in variance associated with the system attribute from the non-zero variance to a zero variance; and 
a processor configured to execute the instructions.  

16. (Original) The operator management system of claim 15, wherein the differential visualization interface indicates a high variance between values of a system attribute using a first indicator and a low variance between values of the system attribute using a second indicator different from the first indicator.  

17. (Original) The operator management system of claim 16, wherein the first indicator comprises a first color and wherein the second indicator comprises a second color.  

18. (Original) The operator management system of claim 16, wherein the first indicator comprises a first icon type and wherein the second indicator comprises a second icon type.  

19. (Original) The operator management system of claim 15, wherein the differential visualization interface further indicates a violation of a configuration policy associated with one or more of the system attributes at one or both of the current time and the selected previous time.  

20. (Original) The operator management system of claim 19, wherein the differential visualization interface further indicates a severity of the violation of the configuration policy.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record:
Zhong et al. (WO-2017049439-A1 [PCT/CN2015/090177]) discloses Techniques and mechanisms are disclosed that enable collection of various types of data from cloud computing services and the generation of various dashboards and visualizations to view information about collection of cloud computing resources. A user can configure collection of data from one or more cloud computing services and view visualizations using an application platform referred to herein as a cloud computing management application. A cloud computing management application further may be configured to generate and cause display of interactive topology map representations of cloud computing resources based on the collected data, where an interactive topology map enables users to view an intuitive visualization of a collection of computing resources, efficiently cause performance of actions with respect to various resources displayed in the topology map, and analyze the collection of resources in ways that are not possible using conventional cloud computing service management consoles. (Abstract)
Ennis, Jr. et al. (US-8131992-B2) discloses The impact of device configuration changes on operational issues and policy compliance in a computer network can be discerned from a visual data presentation that jointly shows representations of changes, issues, and policy compliance in a common view for a group of network devices. Configuration information is collected from devices in the computer network and processed to determine whether a change has occurred in a configuration of any of the devices, whether any operational issues exist for each of the devices, and whether any of the devices are not in compliance with any applicable operational policies. A display device displays the (Abstract)
Dieberger et al. (US-20090055748-A1) discloses A system and method for flexibly visualizing and selecting configuration changes over time is disclosed herein. The system may include a coarse selection interface configured to select one of a coarse time range and a discrete point in time from an available overall set of discrete points in time, a fine selection interface configured to select one of a fine time range and the discrete point in time from the selected one of the coarse time range and the discrete point in time, and a visualization panel configured to display a graphical representation of configuration changes selected through the fine selection interface. The method may include selecting the coarse time range on the coarse selection interface, selecting the fine time range on a fine selection interface, and visualizing the graphical representation on the visualization panel. (Abstract)
Brown et al. (US-7441051-B2) discloses A system configuration manager provides a graphical user interface that allows a system administrator to easily administer configuration settings for different computer systems and platforms on a computer network. The system configuration manager allows identifying one system configuration or a settings profile as a "model system". Once the model system is defined, other computer systems may be compared to the model system. Differences between the selected computer systems and the model system are then displayed, and the system configuration manager may be used to update the selected computer systems with configuration settings specified in the model system. Cross-platform support is provided by a configuration mapping mechanism that maps configuration information from one platform to corresponding configuration information for another platform. The configuration mapping mechanism effectively hides the differences between platforms by (Abstract)
However, the prior art of record, individually or in combination, fail to disclose or teach:

A computer-implemented method/system for configuring one or more target nodes communicatively coupled to an operator node in a network comprising: 
generating, by the operator node, a differential visualization interface for display by a hardware display and illustrating 1) a difference between a first set of system attributes of a first node at a current time and at a previous time and 2) a second set of system attributes of the first node common between the current time and the previous time, the differential visualization interface including a slider bar interface element that enables a user to select the previous time from a plurality of previous times and organizing displayed system attributes into categories comprising at least hardware attributes, port attributes, and file attributes that are associated with a set of system attributes; 
in response to receivingthe user, at the operator node, a selection of the previous time from the plurality of previous times via the slider bar interface element, modifying the differential visualization interface to indicate 1) the first set of system attributes of the first node different between the current time and the selected previous time and 2) the second set of system attributes of the first node , the differential visualization interface allowing a selection request of a non-zero variance displayed within the differential visualization, the non-zero variance associated with a system attribute of the first set of system attributes and the second set of system attributes; and 
in response to receiving the request from the user, at the operator node, re-configuring one or more attributes of the first node identified based on the variance of the attributes as responsible for a policy failure event by re-configuring the requested system attribute to mirror a target system attribute of the first set of system attributes and the second set of system attributes, wherein the target system attribute does not cause a policy failure event; and
in response to re-configuring one or more attributes of the first node, updating, by the operator node, the displayed differential visualization to indicate a change in variance associated with the system attribute from the non-zero variance to a zero variance.

The claims that depend upon one of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453